Citation Nr: 0414578	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for liver disease, to 
include hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from December 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the above claim.  

The veteran requested and scheduled for a personal hearing 
before a Veteran's Law Judge of the Board in Washington, D.C. 
in May 2004; however, he cancelled the scheduled hearing by 
letter dated in April 2004.

This matter is REMANDED to the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  The Court also held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Review of the record reveals that VA has not adequately 
satisfied its duty to notify the veteran.  The record shows 
that in October 1995 the RO discovered that the veteran had 
been awarded Social Security Administration (SSA) disability 
benefits. The claims file does not contain a copy of any SSA 
decision or any exhibits to that decision.  The RO should 
obtain the administrative decision pertaining to the 
veteran's claim and any underlying medical records from the 
Social Security Administration used in making such 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).

Additionally, although the veteran's physician, Dr. R. A. 
Welik, MD, provided an opinion as to the etiology of the 
veteran's Hepatitis C; he did not provide reasons and bases 
for his opinion.

Accordingly, the case is REMANDED to the RO via the VBA AMC 
in Washington, D.C. for the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
her notification must be incorporated 
into the claims file.

2.  The VBA AMC should contact the SSA 
and request that it provide documentation 
of veteran's award of SSA benefits and 
copies of all medical records relied upon 
in association with the award.

3.  After obtaining any necessary 
authorization, the VBA AMC should contact Dr. 
Robert A. Welik of Cumberland, MD, and 
request that Dr. Welik provide reasons and 
bases for his opinion.  The VBA AMC should 
also request copies of the veteran's complete 
medical records from Dr. Welik's office.  

4.  The VBA AMC must readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claims remains 
adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



